Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  3GPP document R1-1803294 if the closest art that could be found relative to the instant application. R1-1803294 discloses at least one of configured downlink bandwidth parts including one CORESET with common search space at least in a primary component carrier. Application distinguishes over the prior art by signaling in a first control information comprises a carrier indicator identifying an inactive second component carrier, and activating the inactive component carrier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically mentioned in this office action is utilized to demonstrate the state of the art at the time of the filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463